[Cite as Disciplinary Counsel v. Medley, 128 Ohio St. 3d 317, 2011-Ohio-234.]




                        DISCIPLINARY COUNSEL v. MEDLEY.
[Cite as Disciplinary Counsel v. Medley, 128 Ohio St. 3d 317, 2011-Ohio-234.]
Attorneys — Misconduct — Accepting and seeking payment while suspended from
        judicial position without pay — Indefinite license suspension.
  (No. 2010-1793 — Submitted January 4, 2011 — Decided January 27, 2011.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                    Discipline of the Supreme Court, No. 10-024.
                              _______________________
        Per Curiam.
        {¶ 1} Respondent, William Scott Medley of Gallipolis, Ohio, Attorney
Registration No. 0031001, was admitted to the practice of law in Ohio in 1980.
This court publicly reprimanded respondent in 2001. Disciplinary Counsel v.
Medley (2001), 93 Ohio St. 3d 474, 478, 756 N.E.2d 104. In December 2004, we
suspended him from the practice of law in Ohio for 18 months with six months
stayed and concurrently suspended him, without pay, from his position as judge of
the Probate Court of Gallia County. Disciplinary Counsel v. Medley, 104 Ohio
St.3d 251, 2004-Ohio-6402, 819 N.E.2d 273, ¶ 43. He was reinstated to the
practice of law in December 2005. The Board of Commissioners on Grievances
and Discipline has accepted the parties’ agreed stipulations and recommends that
we indefinitely suspend respondent from the practice of law based upon findings
that he cashed state payroll warrants that were erroneously issued during his
suspension without pay and made false statements in seeking the reissuance of
four expired payroll warrants.         We accept the board’s findings of fact and
misconduct and indefinitely suspend respondent from the practice of law. We
condition any future petition for reinstatement upon his payment of full restitution
to the state of Ohio.
                                 SUPREME COURT OF OHIO




                                         Misconduct
        {¶ 2} On February 8, 2010, relator, Disciplinary Counsel, filed a one-
count complaint alleging that respondent had violated the Code of Professional
Responsibility and the Rules of Professional Conduct1 by cashing state payroll
warrants totaling $71,405.04 in gross wages and by making false statements in
2009 claims for the reissuance of four expired payroll warrants. Those payments
were erroneously issued by the state from January to December 2005 while
respondent was suspended without pay from his position as a Gallia County
probate judge.
        {¶ 3} The panel and board accepted the parties’ agreed stipulations of
fact and agreed that respondent’s conduct violated DR 1-102(A)(4) and
Prof.Cond.R. 8.4(c) (both prohibiting lawyers from engaging in conduct involving
dishonesty, fraud, deceit, or misrepresentation) and DR 1-102(A)(6) and
Prof.Cond.R. 8.4(h) (both prohibiting conduct that adversely reflects upon a
lawyer’s fitness to practice law).
                                           Sanction
        {¶ 4} In recommending a sanction, the panel and board considered the
aggravating and mitigating factors listed in Section 10 of the Rules and
Regulations Governing Procedure on Complaints and Hearings Before the Board
of Commissioners on Grievances and Discipline (“BCGD Proc.Reg.”). See Stark
Cty. Bar Assn. v. Buttacavoli, 96 Ohio St. 3d 424, 2002-Ohio-4743, 775 N.E.2d
818, ¶ 16. Consistent with the parties’ stipulations, the panel and board found that
respondent’s prior disciplinary offenses and dishonest or selfish motive were
aggravating factors weighing in favor of a greater sanction. See BCGD Proc.Reg.

1
  Relator charged respondent with misconduct pursuant to applicable rules for acts occurring
before and after February 1, 2007, the effective date of the Rules of Professional Conduct, which
superseded the Code of Professional Responsibility.




                                               2
                                     January Term, 2011




10(B)(1)(a) and (b). They also found, however, that respondent’s full and free
disclosure during relator’s investigation, his cooperative attitude toward the
disciplinary proceedings, and his positive character evidence were mitigating
factors weighing in favor of a lesser sanction. See BCGD Proc.Reg. 10(B)(2)(c),
(d), and (e). In consideration of the respondent’s conduct and the applicable
aggravating and mitigating factors, the parties have stipulated that the appropriate
sanction for respondent’s misconduct is an indefinite suspension. The panel and
board have accepted this recommendation and further recommend that respondent
not be permitted to petition this court for reinstatement until he has paid full
restitution to the state of Ohio.2
        {¶ 5} Although we acknowledge that respondent has cooperated in
relator’s investigation of this matter, we observe that he did not respond to this
court’s initial inquiry regarding his receipt of the erroneously issued payroll
warrants.     Moreover, the two letters that he has submitted from colleagues
attesting to his good character and touting his work with the local high school
mock trial program are of minimal mitigating value in light of his knowing receipt
and retention of $71,405.04 in unearned compensation from the state of Ohio and
his initial failure to abide by the terms of his repayment agreement.
        {¶ 6} Nonetheless, we agree that an indefinite suspension is the
appropriate sanction for respondent’s misconduct.                 Therefore, we adopt the
parties’ stipulated sanction and indefinitely suspend William Scott Medley from
the practice of law in Ohio and condition any future petition for reinstatement
upon his payment of full restitution to the state of Ohio. Costs are taxed to
respondent.
                                                                      Judgment accordingly.



2
  The parties stipulate that as of September 1, 2010, respondent has repaid $23,500 and has agreed
to pay $2,000 per month until the debt is satisfied.




                                                3
                            SUPREME COURT OF OHIO




       O’CONNOR, C.J., and PFEIFER, LUNDBERG STRATTON, O’DONNELL,
LANZINGER, CUPP, and MCGEE BROWN, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Joseph M. Caligiuri,
Senior Assistant Disciplinary Counsel, for relator.
       William Scott Medley, pro se.
                              __________________




                                         4